Citation Nr: 0414990	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for post-operative residuals of the left 
eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Coast Guard from 
January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  For good cause shown, namely the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.   


REMAND

Title 38, United States Code § 1151 (West 2002) provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or the proximate cause of additional disability 
was an event which was not reasonably foreseeable, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(b)(1) (2003).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2003).

The veteran contends he went to the Minneapolis VA Medical 
Center for eyeglasses in May or June 1999.  At that time, the 
veteran was told that he had a cataract in his left eye and 
it should be removed in order to improve his vision.  In June 
1999, the veteran claims that he had cataract surgery on his 
left eye performed by VA physicians.  He states that this 
surgery did not help his vision, but made it worse.  
Thereafter, in September 1999, the veteran had his retina of 
his left eye scraped in an operation at the University of 
Minnesota Hospital, which he claims was authorized and paid 
for by VA.  Following this surgery, the veteran developed 
glaucoma, pain, watering, light sensitivity, bloodiness, and 
itchiness in the left eye.  The veteran had two shots of 
cortisone to help with these problems.  To correct the 
watering, the veteran had a stint implanted in his left eye 
in January 2001.  The veteran continues to have difficulties 
with his left eye and seeks treatment at the Minneapolis VA 
Medical Center on a regular basis.  He also currently has 
four different medications for his eye.  The veteran states 
that, as a result of VA treatment, he is now blind in his 
left eye.  As such, he believes that he is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
post-operative residuals of the left eye.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical 
and other records from VA medical facilities.  VA will end 
its efforts to obtain these records only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  The veteran claims 
that he has been treated at the Minneapolis VA Medical Center 
consistently since May or June 1999.  It does not appear that 
all available treatment records have been obtained.  
Specifically, there is a gap between VA records dated in June 
1999, recording the veteran's cataract surgery, and 
June 2000.  The Board observes that the veteran had surgery 
in September 1999 at the University of Minnesota Hospital and 
records from the Hospital dated September 1999 to December 
1999 are contained in the claims file.  These records 
indicate that the veteran had follow up treatment at VA.  
Additionally, the VA records note that the veteran had a 
yttrium aluminum garnet (YAG) posterior capsuloctomy in July 
1999.  There are no records pertaining to this procedure 
contained in the claims file.  Also, there are no records 
prior to the June 1999 surgery.  Such records are relevant to 
this appeal and should be obtained for consideration in 
connection with the veteran's claim.  Additionally, while on 
remand, any other relevant outstanding medical records should 
be obtained for contemplation of the issue on appeal. 

Records from the June 1999, September 1999, and January 2001 
procedures do not contain objective documentation of any 
injury to the veteran's left eye during the procedures, but 
post-operative records do reflect that the veteran complained 
of bloodiness, light sensitivity, aching, watering, a foreign 
body sensation, and decreased side vision in his left eye, 
for which he received treatment.

In this case, entitlement to compensation for such left eye 
disability pursuant to 38 U.S.C.A. § 1151 would require a 
showing, first, that a disability, or an aggravation of a 
pre-existing left eye disability, was caused by the medical 
and/or surgical treatment rendered to the veteran by VA, and, 
second, that the proximate cause of such left eye disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment to the veteran.  

In August 2002 the RO obtained an opinion from a VA 
ophthalmologist as to whether the veteran's current left eye 
disability, to include blindness, is a result of the June 
1999, September 1999, or January 2001 surgeries, or as a 
result of treatment, to include cortisone injections, 
steroids, and/or other medications, the veteran received from 
VA.  The ophthalmologist stated that he had reviewed the 
claims file in connection with providing his opinion that 
none of the above caused the veteran's current left eye 
disability.  However, the ophthalmologist offered no reason 
or basis for his opinion, to include, when appropriate, 
citing to the medical evidence in the claims file that 
supported his conclusions.  As such, the Board finds that a 
remand is necessary in order to obtain a more complete 
opinion regarding the issue on appeal, to include 
contemplation of any additional records obtained while on 
remand. 

Also, 38 U.S.C.A. § 1151(a)(1) states that the veteran's 
disability must have been caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary of VA, either by 
a VA employee or in a VA facility over which the Secretary 
has direct jurisdiction.  See also 38 U.S.C.A. § 1701(3)(A).  
The veteran contends that his September 1999 surgery at the 
University of Minnesota Hospital was authorized and paid for 
by VA.  It is unclear whether VA employees performed this 
surgery.  As such, while on remand, it should be determined 
whether the physicians involved in this surgery were VA 
personnel.  



Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his 
38 U.S.C.A. § 1151 claim, and indicating 
whether the veteran should submit such 
evidence or whether VA will obtain and 
associate such evidence with the claims 
file.  The veteran should be requested to 
submit all evidence in his possession 
pertinent to the appeal.  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for a left eye disability.  
The RO should take the appropriate steps 
to obtain identified records, to include 
all outstanding Minneapolis VA Medical 
Center records dated pre-June 1999 and 
between June 1999 and June 2000, 
specifically documenting the veteran's 
July 1999 procedure, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

3.  The RO should determine whether the 
physicians who performed the September 
1999 surgery at the University of 
Minnesota Hospital were VA employees.  

4.  After the above development has been 
completed and all obtained treatment 
records are associated with the claims 
file, the claims file should be returned 
to the ophthalmologist who rendered the 
opinion in October 2002.  If he is 
unavailable, a physician with the 
appropriate expertise should render an 
opinion as to the following inquiries.  
The reviewing physician is instructed to 
review the claims file, to include all 
records received in conjunction with the 
above requests.  If it is necessary, the 
reviewing physician should examine the 
veteran.  Thereafter, the physician is 
requested to provide an opinion as to the 
following: 
	
(a)	Did the veteran incur any 
injury/ies resulting in 
additional disability to the left 
eye, to include blindness, during 
his surgical procedures, to 
include those performed in June 
1999, July 1999, September 1999, 
and/or January 2001?

(b)	Did the veteran incur any 
injury/ies resulting in 
additional disability to the left 
eye, to include blindness, as a 
result of VA treatment, to 
include cortisone shots, 
steroids, or any other 
medications?

(c)	Did the surgical and medical 
treatment of the veteran in June 
1999, July 1999, September 1999, 
and/or January 2001 involve any 
carelessness, negligence, lack of 
proper skill, error in judgment, 
or medical fault?  If so, was the 
proximate cause of any veteran's 
additional disability to the left 
eye, to include blindness, 
related to an event that was not 
reasonably foreseeable?

(d)	If any of the above questions 
are answered in the affirmative, 
what current disabilities of the 
veteran's left eye, to include 
blindness, are directly 
attributable to VA surgical 
and/or medical treatment? 

(e)	Upon review of the medical 
evidence of the file, the 
physician is otherwise requested 
to discuss the cause and/or 
contributing factors of the 
veteran's left eye disability, to 
include blindness. 

The reviewing physician should offer his 
or her reason or basis for the opinions, 
to include, when appropriate, citing to 
the medical evidence in the claims file 
that supported the conclusions.

5.  After completing the above, the 
veteran's 38 U.S.C.A. § 1151 claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


